Dykman, J.
The record placed before us on this appeal discloses the perpetration of a great fraud and wrong upon the plaintiffs by the defendants, who sustained towards them a trust relation, and who were under legal obligations to protect their interests and preserve their property. Instead of performing the duty thus resting upon them, the evidence discloses a course •of conduct which could have been dictated by no proper motives, and which resulted in the complete exclusion of these plaintiffs from all interest in their father’s large estate. Instead of paying off the mortgages upon the Downing farm and the homestead, they procured their foreclosure, and controlled the sales under them and the subsequent disposition of the title by the nominal purchaser at such sales. The evidence before us leads inevitably to that conclusion, and the findings of the trial judge upon those questions are all amply sustained by the evidence. We concur with the trial judge fully in his •conclusion respecting the foreclosure of the mortgages, and the sales under the judgments, but we think the proceedings in relation to the partition and ■sale of the dock property fall under the same condemnation. The same fraudulent design is visible, and runs through the whole transaction. The defendants entered into a fraudulent conspiracy against these plaintiffs, to deprive them of their interest in their father’s estate, and to benefit themselves by the scheme. The judgment in favor of the plaintiffs should be affirmed, with costs, and the judgment dismissing the plaintiff’s complaint in relation to the •dock property should be reversed, and a new trial granted, with costs to abide the event.
Pratt, J., concurs. Barnard, P. J., for affirmance, as to both parcels.